Exhibit 10.5
 
AGREEMENT OF PURCHASE AND SALE
 
THIS AGREEMENT is made and entered into, by and between B&R Development, Inc.,
1925 Grand Ave Suite 126, Billings, Montana 59102 ("SELLER") and Stratex Oil and
Gas, Inc., 30 Echo Lake Road, Watertown, Connecticut 06795 ("BUYER").
 
SELLER agrees to sell and BUYER agrees to buy, for the cash sum of $700,000.00
or as may otherwise be adjusted as provided for in paragraph 3(c) below, the
following described and referred to Subject Interests and interests which are
together hereinafter sometimes referred to as the "Subject Properties" or the
"Subject Interests":
 
ALL OF SELLERS' RIGHT, TITLE AND INTEREST IN AND TO:
 
 
 
 
The Tininenko 4-19 oil well located in Township 29 North, Range 59 East, Section
19 Roosevelt County, Montana, also identified as API # 25085212750000 including,
but not limited to:

 
 
a.
All of Seller's rights, title and interests (of whatever kind or character,
whether legal or equitable, and whether vested or contingent) in and to the oil,
gas and other minerals (including but not limited to crude oil, petroleum,
natural gas, natural gas liquids, and any and all other substances related to
any of the foregoing, whether liquid, solid or gaseous, and whether hydrocarbons
or not, including without limitation sulphur) in and under and that may be
produced from the lands described in Exhibit "A" including, without limitation,
interests in oil, gas and/or mineral leases covering any part of the lands,
overriding royalty interests, production payments and net profits interests in
any part of the lands or leases, fee royalty interests, fee mineral interests
and other interests in oil, gas and other minerals in any part of the lands (the
"Properties");

 
 
b.
All right, title and interests of Seller in all presently existing and valid
oil, gas and/or mineral unitization, pooling, and/or communitization agreements,
declarations, and/or orders and the Properties covered or included in the units
(including, without limitation, units formed under orders, rules, regulations or
other official acts of any federal, state or other authority having
jurisdiction, voluntary unitization agreements, designations, and/or
declarations, and any "working interest units" (created under operating
agreements or otherwise) which relate to any of the Properties described in
subparagraph (a) above;

 
 
c.
All rights, title and interests of Seller in all presently existing and valid
production sales (and sales related) contracts, operating agreements, and other
agreements and contracts which relate to any of the Subject Interests or which
relate to the exploration, development, operation, or maintenance of the Subject
Interests or the treatment, storage, transportation, or marketing of production
from or allocated to the Subject Interests;

 
 
d.
All rights, title and interests of Seller in and to all materials, supplies,
machinery, equipment, improvements, and other personal property and fixtures
including two oil storage tanks, one pump jack, one separator unit, one gas
flaring unit, an underground saltwater line on location and one water tank (also
including, but not limited to all wells, wellhead equipment, pumping units, flow
lines, tanks, buildings, injection facilities, salt water disposal facilities,
compression facilities, gathering systems, and other equipment), all easements,
rights-of-way, surface leases and other surface rights, all permits and licenses
and all other appurtenances, used or held for use in connection with or related
to the exploration, development, operation, or maintenance of any of the Subject
Interests or the treatment, storage, transportation, or marketing of production
from or allocated to the Subject Interests; and

 
 
1

--------------------------------------------------------------------------------

 
 
 
e.
All records, books, documents, licenses, reports and data which relate to the
Subject Interests.

 
 
f.
Exhibit "B" contains a complete list of all contracts, agreements, undertakings
(whether written or oral), and instruments that constitute a part of the Subject
Interests or by which the Subject Interests are bound or subject.

 
RESERVATION OF OVERRIDING ROYALTY
 
The foregoing conveyance is subject to the following reservation:
 
SELLER reserves an overriding royalty on all oil and gas produced and saved from
the Subject Properties equal to the difference between existing leasehold
burdens and 17.300000%, proportionately reduced to the extent that SELLER'S
interest in the Subject Properties covers less than the entire and undivided fee
interest in the Lands and/or the Unit assigned to the applicable well. In no
case shall said reserved overriding royalty interest exceed 4.800000%.
 
SUCH PURCHASE AND SALE IS MADE AND ACCEPTED UPON THE FOLLOWING TERMS AND
CONDITIONS:
 
          1.
SELLER'S Representations and Warranties:

 
                  a.
That SELLER has full power and authority to enter into and perform its
obligations under this Agreement and has taken all proper corporate action to
authorize entering into this Agreement and the performance of its obligations
hereunder.

 
                   b.
That, to the best ofSELLER's knowledge, during the period of SELLER's ownership
and operation of the Subject Interests, SELLER did not cause environmental
damage or contamination on the Subject Interests. However, both parties
acknowledge that due to the nature of the oil and gas business the environmental
condition cannot be warranted. In the event environmental damage or
contamination on the Subject Interest occurred during Seller's ownership, Seller
agrees to indemnify Buyer for costs resulting from such environmental damage or
contamination.

 
 
2

--------------------------------------------------------------------------------

 
 
                   c.
No purchasers under any production sales contracts are entitled to "makeup" or
otherwise receive deliveries of oil or gas at any time after the Effective Date
without paying, at such time, the full contract price for oil or gas. No person
is entitled to receive any portion of the interest of SELLER in any oil or gas,
or to receive cash or other payments to "balance" any disproportionate
allocation of oil or gas under any operating agreement, gas balancing and
storage agreement, gas processing or dehydration agreement, or other similar
agreements.

 
                   d.
There are no claims, demands, filings, causes of action, administrative
proceedings, lawsuits, or other litigation pending, or to the best knowledge of
SELLER, threatened, that could now or later adversely affect the ownership or
operation of any of the Subject Interests, other than proceedings relating to
the industry generally. No written or oral notice from anygovernmental agency or
any other person has been received by SELLER: (a) claiming any violation or
repudiation of all or any part of the Subject Interests or any violation of any
law or any environmental, conservation or other ordinance, code, rule or
regulation; or, (b) require or calling attention to the need for any work,
repairs, construction, alterations, or installations on or in connection with
the Subject Interests, with which SELLER has not complied.

 
                   e.
There are no approvals required to be obtained by SELLER for the assignment of
the Subject Interests to BUYER, and there are no preferential purchase rights
that affect the Subject Interests.

 
                   f.
There are no Take or Pay Obligations associated with the Subject Interests.

 
                   g.
Seller warrants that the leases assigned by SELLER to BUYER contained in Exhibit
A hereto are held by production and have been sufficiently producing in
commercial quantities to be legally held by production.

 
    2.
BUYER'S Representations and Warranties: BUYER represents andwarrants to SELLER:

 
                   a.
That BUYER has obtained all necessary authority to enter into and to consummate
this contract.

 
                    b.
That BUYER will promptly cooperate in the closing of the transaction
contemplated herein.

 
                    c.
That BUYER has the financial ability and the requisite oil and gas operational
knowledge to perform its obligations under this agreement.

 
 
3

--------------------------------------------------------------------------------

 
 
    3.
BUYER'S Conditions to Closing: The obligation of BUYER under this Agreement to
purchase the Subject Interests shall, at BUYER's option, be conditioned upon the
following:

 
                     a. 
SELLER shall have performed all of the terms and provisions contained in this
Agreement to be performed by SELLER.

 
       b.
BUYER shall be satisfied that the representations and warranties of the SELLER
made herein shall each be true in all material respects when made and as of the
Closing Date.

 
    4.
Title Information, Records, Contracts and Files: If requested by BUYER,
all original lease and land records, and all existing contracts, well files,
including all well logs, core analyses, drilling records, and all other
materials, including title information, pertaining to the Subject Interests in
possession of SELLER and copies or duplicates of which BUYER does not have shall
be delivered to BUYER and, as of closing (as described herein below), shall
become the property of BUYER as a part of the Subject Interests.

 
    5.
SELLER'S Conditions to Closing: The obligation of SELLER under this Agreement to
sell the Subject Interests shall, at SELLER' s option, be conditioned upon the
following:

 
                          a.        
BUYER shall have performed all of the terms and provisions contained in this
Agreement to be performed by BUYER.

 
                   b.
SELLER shall be satisfied that the representations and warranties of the BUYER
made herein shall each be true in all material respects when made and as of the
Closing Date.
 

                   c.
SELLER shall be satisfied that BUYER is an acceptable bonded, Successor Operator
of the Tininenko 4-19 well, also identified by API # 25085212750000.

 
     6. 
Payment of Purchase Price and Closing:

 
                    a.
Subject to the conditions stated in this Agreement, the consummation of the
transactions contemplated by this Agreement (the "Closing Date") shall be held
on November 9, 2011 or such other date as BUYER and SELLER agree to in writing.
This date, as amended if amended, shall be referred to as the "Closing Date."

 
                    b.
The Closing shall be held at 2722 3rd Ave. N. Ste. 400, Billings, Montana 59101.

 
 
4

--------------------------------------------------------------------------------

 
 
                    c.
At the Closing the following events shall occur, each being a condition
precedent to the others and each being deemed to have occurred simultaneously
with the others:

 
i.         
SELLER shall execute, acknowledge and deliver (insufficient counterparts to
facilitate recording) the assignment, bill of sale and conveyance in the form
attached as Exhibit "C," conveying the Interests to BUYER. As appropriate,
SELLER shall also execute, acknowledge and deliver separate assignments of the
Subject Interests on officially approved forms in sufficient counterparts to
satisfy applicable statutory and regulatory requirements. BUYER shall pay Seller
in immediately available funds, the sum of $700,000.00.

 
                                                 SELLER shall deliver to BUYER
exclusive possession of the Interests.

 
iii.       
SELLER and BUYER shall execute, acknowledge, and deliver division or transfer
orders or letters in lieu of division and transfer orders directing all
purchasers of production to make payment of proceeds attributable to production
from the Interests, after the Effective Date, to BUYER.

 
iv.       
SELLER shall deliver to BUYER the duly executed and acknowledged Notice of
Intent to Change Operator (Exhibit E), BUYER must complete and execute the
Notice of Intent to Change Operator (Exhibit E), Organizational Report (Exhibit
F), and Bond (Exhibit G) forms, which shall be filed with the Montana Board of
Oil and Gas.

 



 
v.        
BUYER shall deliver to SELLER 75,000 shares of Stratex restricted common stock.
Alternatively, BUYER shall deliver to each of SELLER's individual owners 25,000
shares of Stratex restricted common stock.

 
   7.
SELLER's Covenants Pending Closing: Between the date hereof and the closing date
(or such other date as otherwise agreed in a mutually executed, acknowledged
written agreement between the parties hereto), SELLER agrees that:

 
a.       
SELLER will do nothing to jeopardize the validity of the Subject Interests.

 
b.       
Without the written consent of BUYER, SELLER will not enter into any new
agreements or commitments with respect to any of the Subject Interests.

 
 
5

--------------------------------------------------------------------------------

 
 
 c.        
SELLER will pay all outstanding accounts payable with the exception of the costs
of operation accruing after July 1, 2011.

 
 d.        
SELLER will pay to BUYER all amounts received for the 587 barrels of oil
purchased by BUYER from SELLER on June 24, 2011 for the amount of $48,797.31.
SELLER will pay to BUYER all amounts received from any additional sales of oil
from this well until the Closing Date.

 
8.
Effective Date: The conveyance and assignment of the Subject Interests to BUYER
shall be effective as of 8:00 a.m., MST on July 1, 2011 herein defined as the
"Effective Date". All production from the Properties and all proceeds from the
sale of production prior to the Effective Date shall be the property of Seller,
with the exception stated in Paragraph 7(d), above. Seller shall be responsible
for payment of all expenses attributable to the Properties prior to the
Effective Date. Buyer shall be responsible for payment of all expenses
attributable to the Properties after the Effective Date. Oil and gas in tanks
and/or pipelines shall be gauged as of the Effective Date and apportioned
between SELLERS and BUYER accordingly.

 
9.
Taxes: Property and/or ad valorem taxes assessed against the Subject Interests
shall be prorated accordingly: SELLER paying that proportion of the year's taxes
accruing before the Effective Date and BUYER paying that proportion of the taxes
accruing on and after such date.

 
10.
Indemnification: SELLER shall be liable on a joint and several basis to the
BUYER for and shall, in addition, indemnify the BUYER from and against, all
losses, costs, claims, damages, expenses and liabilities suffered, sustained,
paid or incurred by the BUYER which would not have been suffered, sustained,
paid, or incurred had all of the representations and warranties made herein by
SELLER been accurate and truthful, provided, however, that this section shall
not be construed so as to cause the SELLER to be liable to or indemnify the
BUYER in connection with any representation or warranty contained in this
Agreement if and to the extent that the BUYER did not rely upon such
representation or warranty.

 

 
SELLER specifically warrants that in the event any claims, losses or litigation
result of Seller's payment (or non-payment) to the owners of oil, gas or
minerals for royalties from production during Seller's ownership of Tininenko
4-19, Seller agrees to indemnify Buyer for any such losses, including attorney
fees or costs associated therewith.
 
BUYER shall be liable to the SELLER for and shall, in addition, indemnify the
SELLER from and against, all losses, costs, claims, damages, expenses and
liabilities suffered, sustained, paid or incurred by the SELLER which would not
have been suffered, sustained, paid, or incurred had all of the representations
and warranties made herein by BUYER been accurate and truthful, provided,
however, that this section shall not be construed so as to cause the BUYER to be
liable to or indemnify the SELLER in connection with any representation or
warranty contained in this Agreement if and to the extent that the SELLER did
not rely upon such representation or warranty.

 
 
 
6

--------------------------------------------------------------------------------

 
 
 
11.
Transfer Taxes, Brokerage Fees, etc. SELLER shall pay and bear all documentary
or transfer taxes resulting from this transaction. No commission or brokerage
fees will be paid by BUYER in connection with this transaction. SELLER will
indemnify and hold BUYER harmless from any claims of brokers or finders acting,
or claiming to have acted, on behalf of SELLER.

 
 
12.
Further Assurances. All parties hereto will, from time to time and at all times
after Closing, without further consideration, do such further acts and deliver
all such further assurances, deeds and documents as shall be reasonably required
in order to fully perform and carry out the terms of the Agreement.

 
 
13.
No Merger. The covenants, representations, warranties and indemnities contained
in this Agreement shall be deemed to be restated in any and all assignments,
conveyances, transfers and other documents conveying the interests of the SELLER
in and to the Subject Interests to the BUYER, subject to any and all time and
other limitations contained in this Agreement. There shall not be any merger of
any covenant, representation, warranty or indemnity in such assignments,
conveyances, transfers and other documents notwithstanding any rule of law,
equity or statute to the contrary and such rules are hereby waived.

 
 
14.
Subrogation. The assignment and conveyance to be effected by this Agreement is
made with full right of substitution and subrogation of the BUYER in and to all
covenants, representations and warranties and indemnities previously given or
made by others in respect of the Subject Interests or any part or portion
thereof

 
 
15.
Governing Law. This Agreement shall, in all respects, be subject to,
interpreted, construed and enforced in accordance with and under the laws of the
State of Montana and applicable laws of the United States of America and shall,
in all respects, be treated as a contract made in the State of Montana.

 
 
16.
Time of Essence. Time shall be considered of the essence in this Agreement.

 
 
17.
Invalidity of Provisions. In case any of the provisions of this Agreement should
be declared by a Court to be invalid, illegal, or unenforceable in any respect,
the validity, legality or enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

 
 
18.
Binding Effect. This Agreement shall inure to the benefit of and be binding upon
SELIER and BUYER and their respective successors and assigns. However, no
assignment by any party shall relieve any party of any duties or obligations
under this Agreement.

 
 
7

--------------------------------------------------------------------------------

 
 
 
19.
Entire Agreement: This Agreement contains the entire agreement between the
parties hereto with respect to the transaction covered hereby and supersedes all
prior agreements between the parties, oral or written, relating to the subject
matter of this Agreement.

 
 
20.
Notice. All notices and communications required or permitted under this
Agreement shall be in writing, delivered to or sent by U.S. Mail or Express
Delivery, postage prepaid, or by prepaid telegram, or facsimile addressed as
follows:

 
 
 
SELLER:
 
B&R Development Inc.
1925 Grand Ave., Suite 126
Billings, MT 59102
 
BUYER:
 
Stratex Oil & Gas, Inc.
30 Echo Lake Road
Watertown, CT 06795

 
 
      23.
Counterpart Execution. This Agreement may be executed in counterpart, no one
copy of which need be executed by the SELLER and BUYER. A valid and binding
contract shall arise if and when counterpart execution pages are executed and
delivered by the SELLER and BUYER.

 
 
8

--------------------------------------------------------------------------------

 
 
SELLER:
 
B&R Development, Inc.
 

 /s/ George A. Rosenfeld  
By:
    Date:  11-9-11        
STATE OF MONTANA
)
 
:SS.
COUNTY OF YELLOWSTONE
) 

 
Before me, the undersigned authority, on 9th this day of  Nov, 2011, personally
appeared George A. Rosenfeld, known to me to be the President, and acknowledged
to me that he executed the same for the purposes and consideration therein
expressed, in the capacity therein stated, and as the act and deed of said
corporation.
 
Given under my hand and official seal this 9th day of Nov, 2011.

     
 
SEAL
/s/ Lorri L. Rhodes  
Print/Type Name: Lorri L. Rhodes
  Notary Public in and for said County and State     Residing at: Billings,  MT 
    My Commission Expires: 10-24-2013  

 
[imglorri.jpg]
 
 
9

--------------------------------------------------------------------------------

 
 
BUYER:
 
Stratex Oil and Gas, Inc.
 

/s/ Stephen P. Funk  
By:
   
Date:
11-9-11
       
STATE OF MONTANA
)
 
:SS.
COUNTY OF YELLOWSTONE
)

 
Before me, the undersigned authority, on this 9th day of Nov, 2011, personally
appeared STEPHEN P. FUNK, known to me to be the President, and acknowledged to
me that he executed the same for the purposes and consideration therein
expressed, in the capacity therein stated, and as the act and deed of said
corporation.
 
Given under my hand and official seal this 9th day of  Nov, 2011.

     
SEAL
/s/ Lorri L. Rhodes
 
Print/Type Name: Lorri L. Rhodes
 
Notary Public in and for said County and State
   
Residing at: Billings, MT
   
My Commission Expires: 10-24-2013
 

 
[imglorri.jpg]
 
 
10

--------------------------------------------------------------------------------

 


EXHIBIT A
TO
PURCHASE AND SALE AGREEMENT
Well:
 
Tininenko 4-19; located in:
Township 29 North, Range 59 East, Section 19
Located in Roosevelt County, Montana,
 
Also identified by API # 25085212750000
 
Leases:
 
LESSOR
LEASE DATE
DESCRIPTION
BOOK/PAGE
Rose I. Tininenko
12/23/1999
Township 29 North Range 59 East:
Section 19: S1/2
592/967
Lucretia A. Creitz
12/28/1999
Township 29 North Range 59 East:
Section 19: S'/2
592/969
Robert D. Tininenko
12/28/1999
Township 29 North, Range 59 East:
Section 19: S1/2
592/970
Lillian G. Hurley
12/28/1999
Township 29 North, Range 59 East:
Section 19: S1/2
592/968
Carol T. Lilley
12/28/1999
Township 29 North, Range 59 East:
Section 19: S'/2
592/971
Elaine M. Bechtold
12/28/1999
Township 29 North, Range 59 East:
Section 19:S1/2
592/972
Wilma D. Fisher
12/28/1999
Township 29 North Range 59 East:
Section 19: S1/2
592/973
Calvin R. Tininenko
12/28/1999
Township 29 North Range 59 East:
Section 19:S1/2
592/974
Phyllis Bertsch
12/28/1999
Township 29 North, Range 59 East:
Section 19:S1/2
592/975
John W. Hamilton
9/20/2000
Township 29 North, Range 59 East:
Section 19: S1/2
600/4
Dalton Tininenko
2/12/2001
Township 29 North, Range 59 East:
Section 19: SW'/4, S1/2SE1/4 (to the
base of the Ratcliffe formation)
600/160
Leroy and Karen Panasuk, husband and wife
2/12/2001
Township 29 North Range 59 East:
Section 19: SW'/4, S1/2SE1/4 (to the
base of the Ratcliffe formation
600/227

 
 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT B
TO
PUCHASE AND SALE AGREEMENT
 
List of all contracts, agreements, undertakings (whether written or oral), and
instruments that constitute a part of the Subject Interests or by which the
Subject Interests are bound or subject.
 
Purchase Agreement with Plains Oil and Gas

 
 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT C
TO
PUCHASE AND SALE AGREEMENT
 
ASSIGNMENT AND BILL OF SALE
 
State:
Montana

County: 
Roosevelt County

 
Assignors:
B&R Development, Inc.

 
Assignee:
Stratex Oil & Gas, Inc.

 
Effective Date: July 1, 2011
 
For adequate consideration, Assignors named above, assign, sell and convey to
Assignee, named above, subject to the overriding royalty described in paragraph
10 hereinbelow, all of Assignors' rights, title, and interests in the Oil and
Gas Leases (the "Leases"), lands (the "Lands"), and wells (the "Wells")
described in Exhibit "A" to this Assignment, all of which are referred to in
this Assignment collectively as the "Subject Properties":
 
1.           Assignors' leasehold interests in oil, gas, and other minerals,
including working interests, carried working interests, net profits interests,
rights of assignment and reassignment, and all other rights and interests in the
Wells, Lands, and Leases.
 
2.           All fee interests in oil, gas, and other minerals, including rights
under mineral deeds, conveyances, options, and assignments.
 
3.           All royalty interests, overriding royalty interests, production
payments, rights to take royalties in kind, and all other interests in and/or
payable out of production of oil, gas, and other minerals.
 
4.           All rights and interests in or derived from unit agreements, orders
and decisions of state and federal regulatory authorities establishing units,
joint operating agreements, enhanced recovery agreements, waterflood agreements,
farmout and farmin agreements, options, drilling agreements, unitization,
pooling and communitization agreements, oil and/or gas sales agreements,
processing agreements, gas gathering and transmission agreements, gas balancing
agreements, salt water disposal and injection agreements, assignments of
operating rights, subleases, and any and all other agreements to the extent they
pertain to the Leases, Lands, and the Wells located on the Leases.
 
5.           All rights of way, easements, surface fees, surface leases,
servitudes and franchises insofar as they pertain to the Leases, Lands, and the
Wells located on the Leases.
 
6.           All permits and licenses of any nature, owned, held, or operated by
Assignors in connection with the Leases, Lands and the Wells located on the
Leases.
 
 
13

--------------------------------------------------------------------------------

 
 
7.           All producing, nonproducing, and shut-in oil and gas wells, salt
water disposal wells, water wells, injection wells, and all other wells on or
attributable to the Leases, whether or not identified in the Exhibit to this
Assignment.
 
8.           All pumping units, pumps, casing, rods, tubing, wellhead equipment,
separators, heater treaters, tanks, pipelines, gathering lines, flow lines,
valves, fittings and all other surface and downhole equipment, fixtures, related
inventory, gathering and treating facilities, personal property and equipment
used in connection with the Lands, Leases and the Wells located thereupon and
all other interests described above, including two oil storage tanks, one pump
jack, one seperator unit, one gas flaring unit, an underground saltwater line.
 
9.           Assignor represents and warrants only that it has not assigned any
interest other than the interest conveyed by the present assignment. This
Assignment shall be deemed effective, for all purposes, as of the Effective Date
stated above.
 
10.    Assignor hereby reserves a 4.800000% overriding royalty.
 

  B&R DEVELOPMENT, INC.  
STRATEX OIL & GAS, INC.
                George A. Rosenfeld   Stephen P. Funk  
 
 By: /s/ George A. Rosenfeld  
By:
/s/ Stephen P. Funk                

 

STATE OF MONTANA
)
   
:SS.
COUNTY OF YELLOWSTONE
)

 
Before me, the undersigned authority, on this 9th day of Nov, 2011, personally
appeared George A. Rosenfeld, known to me to be the President, and acknowledged
to me that he executed the same for the purposes and consideration therein
expressed, in the capacity therein stated, and as the act and deed of said
corporation.
 
Given under my hand and official seal this 9th day of  Nov, 2011.

     
SEAL
/s/ Lorri L. Rhodes
 
Print/Type Name: Lorri L. Rhodes
 
Notary Public in and for said County and State
   
Residing at: Billings, MT
   
My Commission Expires: 10-24-2013
 

 
[imglorri.jpg]
 
 
14

--------------------------------------------------------------------------------

 
 

STATE OF MONTANA
)
   
:SS.
COUNTY OF YELLOWSTONE
)

 
Before me, the undersigned authority, on this 9th day of Nov, 2011, personally
appeared Stephen P. Funk, known to me to be the President, and acknowledged to
me that he executed the same for the purposes and consideration therein
expressed, in the capacity therein stated, and as the act and deed of said
corporation.
 
Given under my hand and official seal this 9th day of  Nov, 2011.

     
SEAL
/s/ Lorri L. Rhodes
 
Print/Type Name: Lorri L. Rhodes
 
Notary Public in and for said County and State
   
Residing at: Billings, MT
   
My Commission Expires: 10-24-2013
 

 
[imglorri.jpg]
 
 
15

--------------------------------------------------------------------------------

 
EXHIBIT A
TO
ASSIGNMENT AND BILL OF SALE
 
Well:
 
Tininenko 4-19; located in:
Township 29 North, Range 59 East, Section 19
Located in Roosevelt County, Montana,
 
Also identified by API # 25085212750000
 
Leases:
 
LESSOR
LEASE DATE
DESCRIPTION
BOOK/PAGE
Rose I. Tininenko
12/23/1999
Township 29 North, Range 59 East:
592/967
Section 19: S1/2
Lucretia A. Creitz
12/28/1999
Township 29 North, Range 59 East:
592/969
Section 19: S1/2
Robert D. Tininenko
12/28/1999
Township 29 North, Range 59 East:
592/970
Section 19: S1/2
Lillian G. Hurley
12/28/1999
Township 29 North, Range 59 East:
592/968
Section 19:S1/2.
Carol T. Lilley
12/28/1999
Township 29 North, Range 59 East:
592/971
Section 19: S'14
Elaine M. Bechtold
12/28/1999
Township 29 North, Range 59 East:
592/972
Section 19: S1/2
Wilma D. Fisher
12/28/1999
Township 29 North, Range 59 East:
592/973
Section 19: S1/2
Calvin R. Tininenko
12/28/1999
Township 29 North, Range 59 East:
592/974
Section 19: S1/2
Phyllis Bertsch
12/28/1999
Township 29 North,Range 59 East:
592/975
Section 19: S1/2
John W. Hamilton
9/20/2000
Township 29 North, Range 59 East:
600/4
Section 19: S1/2
Dalton Tininenko
2/12/2001
Township 29 North Range 59 East:
600/160
Section 19: SW'/4, S1/2SE1/4 (to the base of the Ratcliffe formation)
Leroy and Karen Panasuk, husband and wife
2/12/2001
Township 29 North, Range 59 East:
600/227
Section 19: SW'/4, S1/2SE1/2 (to the base of the Ratcliffe formation)

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
TO
PURCHASE AND SALE AGREEMENT
 
NOTICE OF INTENT TO CHANGE OPERATOR
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
TO
PURCHASE AND SALE AGREEMENT
 
ORGANIZATIONAL REPORT


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F
TO
PURCHASE AND SALE AGREEMENT
 
BOND (Form 14)
 
 
 

--------------------------------------------------------------------------------